Willson, Judge.
At our last term at Tyler the judgment of con- \ viction in this case was affirmed without a written opinion. The case was at that time argued orally by counsel for appellant, and an able printed brief w7as also filed by said counsel in the case. We carefully read the record in the case, and considered each and all of the propositions presented in the brief of counsel, and elaborated in his oral argument. In this motion for rehearing, counsel for appellant insists that we erred in affirming the judgment, and suggests that this error is attributable to too hasty an examination of the case. Nothing is presented and discussed in this motion that was not fully presented, discussed and considered before the judg- ' ment of affirmance. We have again carefully examined the record, and perceive no error for which the conviction should be set aside. To satisfy counsel for appellant that we have examined the record, and know what it contains, we will discuss each of the matters complained of in his brief, seriatim,.
I. It is complained that the court, in its charge, used the following language: “ You are further charged that the State, in this case, ( relies upon circumstantial evidence to establish the alleged fact that defendant and said A. J. Moore acted together as principals in the alleged taking of said hogs,” etc. It is objected to this language that it is a charge upon the weight of evidence. We cannot so regard it. It is but the statement of an uncontroverted fact, introductory merely to the instruction which followed as to the requisite cogency of circumstantial evidence to authorize a finding against the defendant. It was a statement favorable to the defendant, and of which he cannot, therefore, be heard to complain. (Jenkins v. The State, 1 Texas Ct. App., 346; Darnell v. The State, 43 Texas, *425147.) As in fact the evidence against the defendant upon which the State relied to convict him of the felony charged was wholly circumstantial, it was highly proper for the court to so instruct the jury. It is further to be remarked that this supposed error in the charge was not specifically excepted to by the defendant at the time of the trial, the exception being general that the entire charge of the court was upon the weight of the evidence.
II. It is next claimed by appellant’s counsel that the charge upon circumstantial evidence is not as full and specific as it should have been. While this position may be correct, still, in the absence of any exceptions made at the time of the trial, and when no additional instruction upon this subject was requested by the defendant, we have no hesitation in holding that there is no such error in the charge as was calculated to prejudice the rights of the defendant»
III. It is strenuously urged by defendant’s counsel that the evidence is insufficient to support the conviction. We think otherwise. We think the evidence in relation to one of the five pigs found in defendant’s pen cogently connects the defendant and Moore together as principals in the theft of all the hogs, and well warranted the jury in finding that the hogs were all taken at the same time and place, by the defendant and said Moore, acting together in the commission of the theft. Apparently insignificant circumstances sometimes afford the most satisfactory evidence of guilt. The actions of the pig alluded to, impelled by the instincts of its nature, pointed to the guilty connection of the defendant and Moore with convincing force. But the testimony afforded by this pig is not the only circumstance supporting the verdict of the jury, as will be perceived by reference to the evidence which the reporter will publish with this opinion. As we view the evidence, there is no doubt in our minds that it is amply sufficient to justify the verdict, in all respects. And the charge of the court as to the law of principals was correct, and was demanded by the facts proved.
IY. As to the special instructions requested by the defendant and refused by the court, in so far as the same were correct and proper they were substantially embraced in the charge given to the jury,, and it was not only unnecessary but would have been improper for the court to reiterate them. “ It is not error to refuse a special instruction, the substance of which is alreadjr embraced in the general charge.” (Clark’s Cr. Law, p. 519, note 205.)
V. Appellant’s next complaint is that the attorney for the State,, in his closing argument to the jury, said, “ This defendant and Moore, with whom he is charged as principal, stole the hogs and *426divided them.” "We think this assertion was warranted by the evidence, and was strictly within the rules governing arguments.
VI. We do not think the objection to the verdict is well taken. The original verdict is before us, and we have had no difficulty in reading and understanding it. It is perfectly intelligible to us. It reads: “We, the jury, find the defendant guilty of theft of hogs over the value of $20, as charged, and assess his punishment for two years in thepententiary.” The last word is misspelled, the letter “ i,” constituting the second syllable, being omitted. This defect does not vitiate the verdict. Where the sense is clear, neither bad spelling nor bad grammar will vitiate a verdict. (Taylor v. The State, 5 Texas Ct. App., 569.) It is not a valid objection to the verdict that it omits to say “ confinement in ” the penitentiary. (Jones v. The State, 7 Texas Ct. App., 103.) We regard the objections made to the verdict as technical and without substantial merit, and such objections, in considering and determining its sufficiency, are to be disregarded. (Lindsay v. The State, 1 Texas Ct. App., 327.)
Believing that we committed no error in affirming the judgment in this case, the motion for rehearing is overruled.

Ordered accordingly.

[Opinion delivered January 17, 1885.]